AGREEMENT

This Agreement is entered into this 24th day of June, 2003 by and between
International Equity Partners, and On Guard Systems, Inc., a Nevada corporation.

RECITALS

1.

Whereas, International Equity Partners has entered into a Sales Representative
Agreement with ECSI International, Inc., and;



Whereas On Guard Systems, Inc. wishes to acquire the rights of International
Equity Partners in the ESCI International, Inc. Agreement and;

Whereas International Equity Partners is willing to assign their position in the
contract with ECSI International, Inc.,

Now therefore it is hereby agreed as follows;

a.

International Equity Partners hereby assigns all of their right, title and
interest in the Agreement of December 5, 2002 between International Equity
Partners and ECSI International, Inc., to On Guard Systems, Inc.



b.

In consideration, thereof, On Guard Systems, Inc. agrees to pay International
Equity Partners the sum of one hundred thousand dollars ($100,000.00) USD,
within thirty (30) days of On Guard Systems, Inc.'s merger or acquisition by
Guideline Capital, Inc. and to issue one million (1,000,000) shares of On Guard
Systems, Inc.'s common stock to International Equity Partners simultaneous with
the payment of the above sum.



 

By:/s/ Ernest J. Wesson
        Ernie Wesson, President
        On Guard Systems, Inc.

By:/s/ Samuel Higgins
        Samuel Higgins, Managing Director
        International Equity Partners